

116 HR 380 IH: To amend the Federal Power Act to require the consideration of invasive species when prescribing fishways, and for other purposes.
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 380IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Grothman (for himself and Mr. Pocan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Power Act to require the consideration of invasive species when prescribing fishways, and for other purposes. 
1.Consideration of invasive speciesSection 18 of the Federal Power Act (16 U.S.C. 811) is amended by inserting after the Secretary of Commerce. the following: In prescribing a fishway, the Secretary of Commerce or the Secretary of the Interior, as appropriate, shall consider the threat of invasive species.. 